Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2019 is being considered by the examiner.
Priority
This application claims priority as a Continuation of prior Application No.15/590,486, filed 5/09/2017, and adds disclosure not presented in the prior application nor the provisional application from which the prior application claimed priority therefrom. According to MPEP 201.07, the “disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application”. 
The disclosure of the present application which would constitute new subject matter is:
Figures 9-16 and Specification Pages 8-12, filed 2/12/2019, of the present application. The subject matter is directed towards additional embodiments of elements which are not sufficiently supported by the original specification, including a chainsaw blade sharpener attachment, additional features of an adjustable guide plate, a collapsible upright support, additional holes in the clamps, and an embodiment wherein the sleeve is used as a pocket knife sleeve. 
According to MPEP 602.05, “if the examiner determines that the continuation or divisional application contains new matter relative to the prior application, the examiner 
Election/Restrictions
During a telephone conversation with Brian Drozd on 2/4/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a knife sharpening device, classified in B24D15/085.
II. Claim 18, drawn to a sleeve for a blade, classified in B24B3/36.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination includes recitations of “wherein the body is designed to receive the blade using the at least one of the group in such a manner that when the blade is repeatedly reinserted the into the sleeve slit, the blade is positioned in the same location each instance”.
The subcombination has separate utility such as in an entirely different application of gripping a knife, including a general clamping apparatus, a holstering operation, or manufacturing device. The sleeve for gripping the knife is not limited to a knife sharpening apparatus. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Claim Objections
Claim 18 is objected to because of the following informalities:  please amend to correct and remove the period in the limitation reciting “of a clamp,  .”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,201,884. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the below comparison of the claimed subject matter of the instant application and corresponding subject matter of the patent. 
US Patent 10,201,884
Instant Application 16/273912
Claim 1: 
A knife sharpening device comprising: 

a knife clamp member that includes first and second clamping members,
a guide member that includes an upper guide member and a lower guide member,



a base member, and

a sleeve member that defines a slit contoured for frictionally receiving a knife having a blade,

said upper guide member upwardly extends from the knife clamp member and said lower guide member downwardly extends from the knife clamp member with a ledge therebetween, and wherein said lower guide member joined to said base member, and 


wherein said upper and lower guide members each including at least two (2) columns of apertures sized and shaped for receiving a guide that includes a sharpening stone,

said first clamping member having a distal end that includes at least one aperture that mates with at least an equal number of protrusions on said sleeve member




such that said sleeve member is selectively received between the first and second clamping members and fixedly secured with at least one tightening screw, and 

wherein said first clamping member defines a first length that extends from said distal end of said first clamping member to said ledge of the guide member such that an opposite end of the first clamping member abuts a front end of said ledge, and 

wherein said second clamping member defines a second length that extends from a distal end of the second clamping member and extends through an open slot disposed in a lower surface of said ledge such that an opposite end of said second clamping member abuts a frontal surface of the guide member, and 
wherein said opposite end of said second clamping member is appropriately attached to said ledge such that said second clamping member is fixed to said guide member and said first clamping member configured to tighten to said second clamping member.

A knife sharpening device comprising: 

a knife clamp, 



a guide, 

an upright support, 




a base, and 

a sleeve that defines a slit contoured for frictionally receiving a knife having a blade, 














Claim 8, also verbatim claim 8 of Patent:
wherein each of said apertures in said at least two (2) columns of apertures have straight upper and lower sides and rounded ends.
Claim 2: 
wherein said sleeve member defines first and second upper protrusions that are received in corresponding first and second apertures disposed on said distal end of said first clamping member
Claim 1: 
said knife clamp being configured such that said sleeve is selectively received within the knife clamp to fixedly secure the knife blade therein when the knife clamp is closed.


A knife sharpening device comprising:
Claim 12:
a knife clamp,

Claim 12:
a guide,
Claim 14:
wherein said guide member includes an upper guide member and a lower guide member,
Claim 12:
an upright support,
a base, and

a sleeve that defines a slit contoured for frictionally receiving a knife having a blade,
Claim 14:
and wherein said upper guide member upwardly extends from said knife clamp member and said lower guide member downwardly extends from said knife clamp member.





Claim 17, also verbatim claim 8 of Patent:
wherein each of said apertures in said at least two (2) columns of apertures have straight upper and lower sides and rounded ends.











Claim 12:
said knife clamp being configured to clamp said sleeve member when the blade is fixedly secured therein, 


Claim 12:
wherein said knife clamp defines a length that extends from a distal end of the knife clamp and extends such that an opposite end of said knife clamp abuts a frontal surface of the guide, and 













Claim 12:
wherein said opposite end of said knife clamp is attached to said guide such that said knife clamp is fixed to said guide and to tighten to said second clamping member.


wherein said sleeve member defines first and second upper protrusions that are received in corresponding first and
 second apertures disposed on said distal end of said first clamping member, and a single protrusion downwardly projecting through a corresponding third 
aperture disposed on said distal end of said second clamping member.
Claim 2:
wherein said sleeve member defines first and second upper protrusions that are received in corresponding first and 
second apertures disposed on said distal end of said first clamping member, and a single protrusion downwardly projecting through a corresponding third 
aperture disposed on said distal end of said second clamping member.
Claim 13:
wherein said sleeve member defines first and second upper protrusions that are 
received in corresponding first and second apertures disposed on said distal end of said first clamping member, and a single protrusion downwardly projecting through a corresponding third aperture disposed on said distal end of said second clamping member.
Claim 3: 
wherein a clamping screw vertically extends through a clamp aperture disposed in said opposite end of said second clamping member and is threadably received in a clamp bore disposed in said ledge.

wherein a clamping screw vertically extends through a clamp aperture disposed in said opposite end of said second clamping member and is threadably received in a clamp bore disposed in said ledge.

wherein a clamping screw vertically extends through a clamp aperture disposed in said opposite end of said second clamping member and is threadably received in a clamp bore disposed in said ledge.

wherein a clamping screw vertically extends through a damp aperture disposed in said ledge and is threadably received in a bore disposed in said opposite end of said second clamping member.
Claim 4:
wherein a clamping screw vertically extends through a clamp aperture disposed in said ledge and is threadably received in a bore disposed in said opposite end of said second clamping member.
Claim 16: 
wherein a clamping screw vertically extends through a clamp aperture disposed in said ledge and is threadably received in a bore disposed in said opposite end of said second clamping member.
Claim 5: 
wherein each of said at least one tightening screws pass through an aperture in said first clamping member and are threadably received in a bore disposed in said second clamping member.

wherein each of said at least one tightening screws pass through an aperture in said first clamping member and are threadably received in a bore disposed in said second clamping member.



N/A
Claim 6:
further defining a longitudinal axis, and wherein said at least one tightening screw is perpendicular to said longitudinal axis.
Claim 6:
further defining a longitudinal axis, and wherein said at least one tightening screw is perpendicular to said longitudinal axis.



N/A
Claim 7: 
further including a thumb screw that vertically extends through a thumb screw aperture in said first clamping member and threadably received in a tapped bore of said second clamping member.
Claim 7:
further including a thumb screw that vertically extends through a thumb screw aperture in said first clamping member and threadably received in a tapped bore of said second clamping member.



N./A
 
wherein each of said apertures in said at least two (2) columns of apertures have straight upper and lower sides and rounded ends.
Claim 8:
wherein each of said apertures in said at least two (2) columns of apertures have straight upper and lower sides and rounded ends.
Claim 17:
wherein each of said apertures in said at least two (2) columns of apertures have straight upper and lower sides and rounded ends.
Claim 9:
wherein said guide member is joined with said base member using a base screw that is threadably received in a lower bore disposed at a lower most end of said lower guide member.
Claim 9:
wherein said guide member is seated on the upright support and joined with said base member using a base screw that is threadably received in a lower bore disposed at a lower most end of said lower guide member.





N/A

wherein said base member defines a notch sized and shaped for releasably receiving a defined end disposed at a lower most end of said lower guide member.
Claim 10:
wherein said base member defines a notch sized and shaped for releasably receiving a defined end disposed at a lower most end of said lower guide member.



N/A
Claim 11:
wherein said defined end of said lower guide member includes a catch that aligns with a defined lower portion of said notch.
Claim 11:
wherein said defined end of said lower guide member includes a catch that aligns with a defined lower portion of said notch.



N/A


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b). The following claims have insufficient antecedent basis for the below limitations. The narrowing structures which are recited are missing corresponding narrowing statements. In accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections even though the claims are indefinite, these indefinite claims are construed and the prior art is applied as much as practically possible.
Claim 2: “said distal end of said first clamping member”, “said distal end of said second clamping member”.
Claim 3: “said opposite end of said second clamping member” and “said ledge”. 
Claim 4: “said ledge”, “said opposite end of said second clamping member”.
Claim 5: “each of said at least one tightening screws”, “said first clamping member”, “said second clamping member”.
Claim 6: “said at least one tightening screw”.
Claim 7: Claim 7 is rejected due to dependency from claims 6 and 5, from which claim 7 inherits the 112(b).
Claim 8: “said at least two (2) columns of apertures”. There is also no narrowing statement which indicates the position of the apertures on the device. 
Claim 9: “said lower guide member”. There is no narrowing statement which identifies the lower guide member. 
Claim 10
Claim 11: Claim 11 is rejected due to dependency from claim 10, from which claim 11 inherits several 112(b) issues.
Claim 12: “said second clamping member”.
Claim 13: “said first clamping member” and “said distal end”.
Claim 14: Claim 14 is rejected due to dependency from claim 12, from which claim 14 inherits the 112(b).
Claim 15: “said opposite end” and “said ledge”.
Claim 16: “said ledge” and “said opposite end”.
Claim 17: “said apertures”, “said at least two (2) columns”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbrake (US 3,819,170) in view of Longbrake (4,320,892), and in further view of Rakatansky (US 3,432,159).
Regarding claim 1, Longbrake ‘170 discloses a knife sharpening device comprising: 
a knife clamp (blade holder A’; see Figures 6, 7 and Col. 1, lines 25-31),
a guide (40’, 42’),
said knife clamp being configured to fixedly secure the knife blade therein when the knife clamp is closed (please refer to Figure 6 regarding the clamping of a blade or knife).
Longbrake ‘170 does not explicitly teach that the apparatus may be mounted to a base or support. Specifically, Longbrake ‘170 does not explicitly teach an upright support and a base. 
	However, from the same or similar field of endeavor, Longbrake ‘892 teaches an apparatus for sharpening a knife or blade, wherein work holder (C) is provided with an upright support (26) and a base (18). 
	Longbrake ‘170 discloses that an object of the invention is to sharpen a blade in a satisfactory manner with a manually held, portable tool that is able to maintain the proper angular relationship between a blade and sharpening instrument (Col. 1, lines 
Modified Longbrake ‘170 further discloses that clamp members 10’ and 20’ each have edges 67’, 68 with recesses or apertures 80, 82 therein; see Col. 4, lines 1-16. However, modified Longbrake ‘170 does not explicitly teach the incorporation of a sleeve that defines a slit contoured for frictionally receiving a knife having a blade, and wherein the blade holder of Longbrake ‘170 is configured such that said sleeve is selectively received within the knife clamp while also clamping the blade fixedly secured therein. 
However, from the same or similar field of endeavor, Rakatansky (US 3432159) teaches a sleeve that defines a slit contoured for frictionally receiving a knife having a blade, and wherein a knife clamp is configured such that said sleeve is selectively received within the knife clamp while also clamping the blade fixedly secured therein (wherein Col. 4, lines 46-62 teach that there is a sleeve formed by channels 36, 38, supporting the pads 42, 44, adjoined by means 18 formed within the clamping members 12, 14, thereby forming a grip for a knife during a machining operation; see at least Col. 1, lines 42-51, Figures 3 and 5, Col. 7 lines 44-51).
The apertures or recesses 80, 82 of Longbrake ‘170 are provided to ensure a grip on the blade or workpieces which have different constructions or widths; see Longbrake ‘170: Col. 4, lines 14-24. The elastomeric surfaces formed by the channel construction between the jaws of Rakatansky provide a uniform force along the entire lengths of the jaw and firmly secure any articles placed therebetween; see Rakatansky: Col. 2, lines 12-18, i.e. also seeking to secure workpieces of various sizes and constructions but accomplished in a different manner. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Rakatansky into modified Longbrake ‘170. One would be motivated to do so because the sleeve of Rakatansky provides a very firm, secure, and elastomeric grip on the workpiece, i.e. the blade, which may take place under considerable pressure but avoids damaging or deforming the workpiece (Rakatansky Col. 7, lines 43-49 and Col. 3, lines 1-10). 
This modification would be recognized as using a known technique, i.e. frictional engagement within a clamping system, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 

Regarding claim 12, Longbrake ‘170 discloses a knife sharpening device comprising:
a knife clamp (blade holder A’; see Figures 6, 7 and Col. 1, lines 25-31),
a guide (40’, 42’),
said knife clamp being configured to clamp when the blade is fixedly secured therein (see Figure 6), 
wherein said knife clamp defines a length that extends from a distal end of the knife clamp and extends such that an opposite end of said knife clamp abuts a frontal surface of the guide (please refer to Figure 7, wherein blade holder A’ abuts the guide 42’ as a rear end), and 
wherein said opposite end of said knife clamp is attached to said guide such that said knife clamp is fixed to said guide and to tighten to said second clamping member (please refer to the thumb screw mating with clamping member 10’ through the member 42’/40’, thereby fixing and tightening to the clamping member 10’; see also Col. 4, lines 37-50 describing a similar thumb screw construction).
	Longbrake ‘170 does not explicitly teach that the apparatus may be mounted to a base or support. Specifically, Longbrake ‘170 does not explicitly teach an upright support and a base. 
	However, from the same or similar field of endeavor, Longbrake ‘892 teaches an apparatus for sharpening a knife or blade, wherein work holder (C) is provided with an upright support (26) and a base (18). 
	Longbrake ‘170 discloses that an object of the invention is to sharpen a blade in a satisfactory manner with a manually held, portable tool that is able to maintain the 
Modified Longbrake ‘170 further discloses that clamp members 10’ and 20’ each have edges 67’, 68 with recesses or apertures 80, 82 therein; see Col. 4, lines 1-16. However, modified Longbrake ‘170 does not explicitly teach the incorporation of a sleeve that defines a slit contoured for frictionally receiving a knife having a blade, and wherein the blade holder of Longbrake ‘170 is configured to clamp said sleeve member while also clamping the blade fixedly secured therein. 
However, from the same or similar field of endeavor, Rakatansky (US 3432159) teaches a sleeve that defines a slit contoured for frictionally receiving a knife having a blade, and wherein a knife clamp is configured to clamp said sleeve member while also clamping the blade fixedly secured therein (wherein Col. 4, lines 46-62 teach that there is a sleeve formed by channels 36, 38, supporting the pads 42, 44, adjoined by means 18 formed within the clamping members 12, 14, thereby forming a grip for a knife during a machining operation; see at least Col. 1, lines 42-51, Figures 3 and 5, Col. 7 lines 44-51).
The apertures or recesses 80, 82 of Longbrake ‘170 are provided to ensure a grip on the blade or workpieces which have different constructions or widths; see Longbrake ‘170: Col. 4, lines 14-24. The elastomeric surfaces formed by the channel construction between the jaws of Rakatansky provide a uniform force along the entire lengths of the jaw and firmly secure any articles placed therebetween; see Rakatansky: Col. 2, lines 12-18, i.e. also seeking to secure workpieces of various sizes and constructions but accomplished in a different manner. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Rakatansky into modified Longbrake ‘170. One would be motivated to do so because the sleeve of Rakatansky provides a very firm, secure, and elastomeric grip on the workpiece, i.e. the blade, which may take place under considerable pressure but avoids damaging or deforming the workpiece (Rakatansky Col. 7, lines 43-49 and Col. 3, lines 1-10). 
This modification would be recognized as using a known technique, i.e. frictional engagement within a clamping system, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Regarding claims 2 and 13, the combinations of references as applied above teach the claimed invention and wherein said sleeve member defines first and second upper protrusions that are received in corresponding first and second apertures disposed on said distal end of said first clamping member, and a single protrusion downwardly projecting through a corresponding third aperture disposed on said distal end of said second clamping member (please refer to Rakatansky, wherein there channels forming the elastomeric sleeve are secured to the jaws by screws 40 being spaces axially along said jaw, i.e. more than the two depicted within Figure 5; see Col. 4, lines 60-62).
Regarding claims 3 and 15, the combinations of references as applied above teach the claimed invention and wherein a clamping screw vertically extends through a clamp aperture disposed in said opposite end of said second clamping member and is threadably received in a clamp bore disposed in said ledge (Longbrake ‘170: please refer to Figure 7 regarding the clamping screw arrangement 90, 92 in aperture 94 in clamp member 20’; wherein there is no limiting language or antecedent basis for said ledge, hereby interpreted as the location of the tapped aperture).
Regarding claims 4 and 16, the combinations of references as applied above teach the claimed invention and wherein a clamping screw vertically extends through a clamp aperture disposed in said ledge and is threadably received in a bore disposed in said opposite end of said second clamping member (Longbrake ‘170: please refer to Figure 7 regarding the clamping screw arrangement 90, 92 in aperture 94 in clamp member 20’; wherein there is no limiting language or antecedent basis for said ledge, hereby interpreted as the location of the tapped aperture).
Regarding claim 5, the combinations of references as applied above teach the claimed invention and wherein each of said at least one tightening screws pass through an aperture in said first clamping member and are threadably received in a bore disposed in said second clamping member (Longbrake ‘170: wherein there is at least one tightening screw 22’ which passes through both clamping members 10’, 20 in a threaded bore).
Regarding claim 6, the combinations of references as applied above teach the claimed invention and further defining a longitudinal axis, and wherein said at least one tightening screw is perpendicular to said longitudinal axis (Longbrake ‘170: wherein there is at least one tightening screw 22’ which passes through both clamping members 10’, 20 in a threaded bore, in a perpendicular direction).
Regarding claim 7, the combinations of references as applied to claim 6 above teach the claimed invention and further including a thumb screw (90) that vertically extends through a thumb screw aperture in said first clamping member and received by said second clamping member (wherein screw 90 is of the thumb screw type with a knurled head, threaded into a tapped aperture 94 in the clamp member 20’, provided to bring the gripping portions of the clamping members towards one another).
Modified Longbrake ‘170 of the embodiment of Figures 6 and 7 teaches that the thumb screw (90) passes through clamping member (20’) and engages against the surface (12’) of the other clamping member (10’), modified Longbrake ‘170 does not explicitly disclose that the surface (’12) includes a tapped bore to threadably receive the thumb screw. 
tapped aperture or bore to threadably receive a screw in at least Col. 5, lines 5-8, Col. 2, lines 39-44. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in a tapped bore to receive the thumb screw within the surface (12’) of the second clamping member embodiment of modified Longbrake ‘170. One would be motivated to do so because the tapped aperture would ensure alignment between the clamping members during use, and would be recognized as using a known technical structure to improve a similar threaded fastener mating in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 8, the combinations of references as applied above teach the claimed invention and wherein each of said apertures in said at least two (2) columns of apertures have straight upper and lower sides and rounded ends (Longbrake ‘170: referring to Figure 6, please see aperture arranged in two columns as well as Col. 2, lines 43-46, Col. 4, lines 25-27, Col. 5, lines 1-4).
Regarding claim 9, the combinations of references as applied above teach the claimed invention and wherein said guide member is seated on the upright support  (26 of Longbrake ‘892) and joined with said base member using a base screw that is threadably received in a lower bore disposed at a lower most end of said lower guide member (wherein the combination of references as applied to claim 1 teaches this claim limitation; wherein the lower guide 40’ of Longbrake ‘170 has apertures 46’ provided therethrough, wherein Longbrake ‘892 uses rod member 54 to .
Regarding claim 10, the combinations of references as applied above teach the claimed invention and wherein said base member defines a notch sized and shaped for releasably receiving a defined end disposed at a lower most end of said lower guide member (Longbrake ‘892: wherein the rod 54 is in a mounting block held by a screw in order to lock in with apertures 50, 52, see Col. 3, lines 5-20; wherein the lower end of the member 44 is received within a space between walls of element 26 on the base 18, see Figure 1).
Regarding claim 11, the combinations of references as applied above teach the claimed invention and wherein said defined end of said lower guide member includes a catch that aligns with a defined lower portion of said notch (wherein the combination of references as applied to claim 1 teaches this claim limitation; wherein the lower guide 40’ of Longbrake ‘170 has apertures 46’ provided therethrough, wherein Longbrake ‘892 rod 54 is in a mounting block held by a screw in order to lock in with apertures 50, 52, see Col. 3, lines 5-20; wherein the lower end of the member 44 is received within a space between walls of element 26 on the base 18, see Figure 1).
Regarding claim 14, the combinations of references as applied to claim 12 above teach the claimed invention and wherein said guide member includes an upper guide member and a lower guide member (40’, 42’; see Figure 7), and wherein said upper guide member upwardly extends from said knife clamp member and said lower guide member downwardly extends from said knife clamp member (please refer to Figure 7).
Regarding claim 17, the combinations of references as applied to claim 12 above teach the claimed invention and wherein each of said apertures in said at least two (2) columns of apertures have straight upper and lower sides and rounded ends (Longbrake ‘170: referring to Figure 6, please see aperture arranged in two columns as well as Col. 2, lines 43-46, Col. 4, lines 25-27, Col. 5, lines 1-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anthon (US 5363602), see Figure 8 regarding the lower guide received within slot 76 of element 70.
Lytinas (US 20120094582), see base 100 and clamping element 120. 
Hulnicki (US 5547419), see Figure 3. 
Schwartz (US 8303381), see Figure 7 and clamping boots 28/30. 
Neuberg (US 6227958), please see Figures 1-3 regarding the knife clamp configuration. 
Longbrake (US 3733933), please refer to alignment holes of Figure 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723